 

Gaaselll PeovOl 14 RECREPRREE Ciconneeantl 6231 FHikeLQ2081129 PRage3106 81

 
  
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EXCELLED SHEEPSKIN & LEATHER
COAT CORP.,

Plaintiff/Counterdefendant,

v. Civil Action No. 12-cv-1416

OREGON BREWING COMPANY,

Defendant/Counterclaimant

 

 

OREGON BREWING COMPANY’S MOTION. FOREN TRY OF FINAL JUDGMENT IN
FAVOR OF OREGON BREWING COMPANY ON
ALL OF EXCELLED’S CLAIMS (COUNTS I-V)

This matter comes before the Court on Defendant/Counterclaimant Oregon Brewing
Company’s Motion for Entry of Final Judgment on all claims (Counts I-V) alleged by
Plaintiff/Counterdefendant Excelled Sheepskin and Leather Coat Corporation’s in its Complaint
(Dkt. No. 1). Because there is no just reason for delay under Fed. R. Civ. P. 54(b), it is hereby
ORDERED that

Oregon Brewing Company’s Motion is GRANTED. Excelled’s claims for trademark
counterfeiting under 15 U.S.C. § 1114(1)(b) (Count I), trademark infringement under 15 U.S.C. §
1114(1)(a) (Count ID), false designation of origin and unfair competition under 15 U.S.C § 1125(a)
(Count II), unfair trade practices under the statutory laws of New York (Count IV), and common
law trademark infringement (Count V) are hereby DIS SED WITH PREJUDICE.

Dated: \2/ Ss /2019 qd Bb. Doneks

Covet B. Daniels, U.S.D.J.
DM_US 158013005-1.055897.0013

 
